 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, California 95765
     Telephone: (916) 444-6100
 4
     Fax:          (916) 930-6093
 5   E-Mail:       tashachalfant@gmail.com
 6   Attorney for Defendant
 7   MAURA N. MARTINEZ
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                         EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     2:19-CR-0112 WBS
12                            Plaintiff,           STIPULATION AND ORDER TO
13                                                 MODIFY CONDITIONS OF
                   v.                              PRETRIAL RELEASE FOR DOCTOR
14                                                 APPOINTMENT
15   NERY MARTINEZ VASQUEZ,
     MAURA N. MARTINEZ,
16
17                           Defendant.
18
19         Ms. MAURA MARTINEZ and Mr. NERY MARTINEZ VASQUEZ were
20   released on conditions in July 2019 and are supervised by the Pretrial Services Agency.
21   After consultation with Assistant United States Attorney Katherine Lydon and Pretrial
22   Services Officer Renee Basurto, the defense requests and the government does not
23   oppose, that Ms. MARTINEZ’s and Mr. MARTINEZ VASQUEZ’s conditions of pretrial
24   release be modified as follows.
25         ALLOW their curfew and travel restrictions to be extended between the dates of
26   Tuesday, July 13, 2021 to Friday, July 16, 2021. Specifically:
27
28



                                            -1-
 1             “On July 13, 2021, at approximately 3:00 p.m., you both may leave your home in
 2   Redding/Shasta Lake, California, and drive to Los Angeles for arrival on the morning of
 3   July 14, 2021.
 4             Attend the July 14, 2021, 9:30 a.m. doctor appointment with Dr. Cezar Velez,
 5   M.D., 1411 Sunset Blvd., Suite 203, Los Angeles, California 90026, 213-482-8313.
 6             Go to Chinatown for additional tests/exams at the direction of Dr. Velez after the
 7   appointment. Specific addresses are unknown since it will be based upon the test results
 8   conducted by Dr. Velez during the visit.
 9             Stay overnight at The Ramada Inn, 2900 N. San Fernando Blvd., Burbank,
10   California 91504, 818-843-5955, confirmation number 39392973.
11             Leave Los Angeles on Thursday, July 15, 2021, at approximately 1:00 p.m., and
12   arrive in Redding/Shasta Lake on Friday, July 16, 2021 around 2:00 a.m.
13             Ms. MARTINEZ’s curfew can be extended an extra two hours to allow for the
14   travel.
15             During the court ordered travel, the defendants will not be monitored by the
16   location monitoring devices but the travel itinerary has been verified by Pretrial Services.
17             All other conditions remain in full force and effect.
18                                                        Respectfully submitted,
19
20   Dated: July 7, 2021                                  /s/Tasha Paris Chalfant
                                                          TASHA PARIS CHALFANT
21
                                                          Attorney for Defendant
22                                                        MAURA N. MARTINEZ
23
     Dated: July 7, 2021                                  /s/Tasha Paris Chalfant for
24                                                        MARK REICHEL
                                                          Attorney for Defendant
25                                                        NERY MARTINEZ VASQUEZ
26
     Dated: July 7, 2021                                  /s/Tasha Paris Chalfant for
27                                                        KATHERINE LYDON
28                                                        Assistant United States Attorney
                                                          Counsel for Plaintiff


                                                -2-
 1                             ORDER
 2
           IT IS SO ORDERED.
 3
 4
     Dated: July 8, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                               -3-
